Case 2:20-cv-00040-JRG-RSP Document 18 Filed 07/16/20 Page 1 of 2 PageID #: 260



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


  TACTUS TECHNOLOGIES, LLC,                      §
                                                 §
         Plaintiff,                              §
                                                 §    CIVIL ACTION NO. 2:20-CV-00040
  v.                                             §
                                                 §
  HMD GLOBAL OY,                                 §            JURY TRIAL DEMANDED
                                                 §
          Defendant.                             §
                                                 §



                                  NOTICE OF APPEARANCE

        Please take notice that the undersigned hereby enters an appearance as counsel for, and

 on behalf of, Tactus Technologies, LLC and hereby requests, pursuant to the Federal Rules of

 Civil Procedure, that copies of all notices and pleadings given or filed in this case be given and

 served upon the undersigned at the following address and telephone number:


                                       Patrick J. Conroy
                                       Texas Bar No. 24012448
                                       Bragalone Conroy PC
                                       2200 Ross Avenue
                                       Suite 4500W
                                       Dallas, TX 75201
                                       Tel: (214) 785-6670
                                       Fax: (214) 785-6680
                                       pconroy@bcpc-law.com




 NOTICE OF APPEARANCE                                                                                 1
Case 2:20-cv-00040-JRG-RSP Document 18 Filed 07/16/20 Page 2 of 2 PageID #: 261



 Dated: July 16, 2020                     Respectfully submitted,

                                          /s/ Patrick Conroy_______
                                          Jonathan H. Rastegar
                                          Texas Bar No. 24064043
                                          Patrick J. Conroy
                                          Texas Bar No. 24012448
                                          T. William Kennedy Jr.
                                          Texas Bar No. 24055771
                                          Jerry D. Tice II
                                          Texas Bar No. 24093263

                                          BRAGALONE CONROY PC
                                          2200 Ross Avenue
                                          Suite 4500W
                                          Dallas, TX 75201
                                          Tel: (214) 785-6670
                                          Fax: (214) 785-6680
                                          jrastegar@bcpc-law.com
                                          pconroy@bcpc-law.com
                                          bkennedy@bcpc-law.com
                                          jtice@bcpc-law.com

                                          Attorneys for Plaintiff
                                          TACTUS TECHNOLOGIES, LLC




 NOTICE OF APPEARANCE                                                       2
